JS 44 (Rev. I 1/IS)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial ConFerence of the tJnited States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ONNF.A^TPAGEOFTHISFORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
                                                                                                            Forrest Wright; Amanda Wright; Nathan Keays~ Kelly Keays; Eco
CONOCOPHILLIPS ALASKA, INC.,                                                                                Edge Armoring, LLC; David Benefield; Wright G~apital Investments,
                                                                                                            LLC; and DB Oilfield Support Services,
    (b) County of Residence of First Listed Plaintiff               Third Judicial District                  County of Residence of First Listed Defendant
                                  (GXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASLS ONLY)
                                                                                                             NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                        THE TRACT OF LAND INVOLVED.

    ~C~ Attorneys (Finn Name, Address, and Telephone Number)                                                  Attorneys (Jf Known)
Timothy J. Lamb, Delaney Wiles, Inc.
1007 W. 3rd Ave., Ste. 300, Anchorage, AK 99501
907-279-3581

II. BASIS OF JURISDICTION (P1ace an 'X" in One Bor Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (P~o~e a~ "x" in One Boxfor P(aint~
                                                                                                         (For Diversrry Cases Only)                                           and One Boxfor Defendant)
O 1    U.S. Government                ~3      Federal Question                                                                    PTF           DEF                                         PTF      DEF
         Plaintiff                              (U.S. Governmen! Not a Party)                       Citizen of This State         O 1           O 1      Incorporated or Principal Place     O 4     O 4
                                                                                                                                                           of Business [n This State

O 2    U.S. Government                O 4     Diversity                                             Cirizen of Another State          O 2       O 2      Incorporated and Principal Place    O 5     O 5
          Defendant                             (Indicate Citizenship of Parries rn 11em !!1)                                                               of Business In Another State

                                                                                                    Citizen or Subject of a           O 3       O    3   Foreign Nation                      O 6     O 6
                                                                                                      Forei n Coun
iV_ NATTiRF nF ~ITTT in~~~P~., ~~x~~ innne Rnr(~nly)
           CONTRACT                                                TORTS                               FURFETTURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
O   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY             O 625 Drug Related Seizure             O 422 Appeal 28 USC 158           O 375 False Claims Act
O   120 Marine                       O   310 Airplane                 O 365 Personal Injury -             of Property 2l USC 88l           O 423 Withdrawal                  O 376 Qui Tam (3l USC
O   130 Miller Act                   O   315 Airplane Product                Product Liability      O 690 Other                                  28 USC 157                         3729(a))
O   1401~egoriable Instrument                 Liability               O 367 Health Care/                                                                                     O 400 State Reapportionment
O   150 Recovery of Overpayment      O   320 Assault, Libel &               Phannaceutica]                                                   PROPERTY RLGHTS                 O 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                O 820 Copyrights                  O 430 Banks and Banking
O   15l Medicare Act                 O   330 Federal Employers'             Product Liability                                              D 830 Patent                      O 450 Commerce
O   l52 Recovery of Defaulted                 Liability               O 368 Asbestos Personal                                              D 840 Trademark                   O 460 Deportation
        Student Loans                O   34U Marine                          Injury Product                                                                                  O 470 Racketeer Influenced and
        (Excludes Veterans)          O   345 Marine Product                  Liability                          LABOR.                         SOCIAL SECURITY                     Corrupt Organizations
O   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY            O 710 Fair Labor Standards             O   861 HIA (I395f fl             O 480 Consumer Credit
        of Veteran's Benefits        O   350 Motor Vehicle            ~ 370 Other Fraud                    Act                             O   862 Black Lung (923)          O 490 Cable/Sat TV
O   160 Stockholders' Suits          O   355 Motor Vehicle            O 371 Truth in Lending        O 720 Labor/Management                 O   863 DIWC/DIWW (405(g))        O 850 Securities/Commodities/
O   190 Other Contract                       Product Liability        O 380 Other Personal                 Relations                       O   864 SSID Title XV[                   Exchange
O   195 Conoract Product Liability   O   360 Other Personal                 Property Damage         O 740 Railway Labor Act                O   865 RSI (405(8))              O 890 Other Statutory Actions
O   19b Franchise                            Injury                   O 385 Property Damage         O 7S1 Family and Medical                                                 O 891 Agricultural Acts
                                     O   362 Personal [njury -              Product Liability              Leave Act                                                         O 893 Environmental Matters
                                             Medical Ma] ractice                                    O 790 Other Labor Litigation                                             O 895 Freedom of information
        EtEAL PROPERTY                     CIV[L RIGHTS                PRISONER PETITIONS           O 791 Employee Retirement                FEDERAL TAX SUITS                      Act
O   210 Land Condemnation            O   440 Other Civil Rights         Habeas Corpus:                    income Security Act              O 870 Taxes (U.S. Plaintiff       O 896 Arbitration
O   220 Foreclosure                  O   441 Voting                   O 463 Alien Detainee                                                       or Defendant)               O 894 Administrative Procedure
O   230 Rent Lease & Ejecdnent       O   442 Employment               O 510 Motions to Vacate                                              O 871 iRS—Third Party                   AcdReview or Appeal of
O   240 Torts to Land                O   443 Housing/                       Sentence                                                              26 USC 7609                      Agency Decision
O   245 Tort Product Liability               Accommodations           O 530 General                                                                                          O 950 Constitutionality of
O   290 All Other Real Property      D   445 Amer. w/Disabiliries -   O 535 Death Penalty                  [MMIGRATION                                                             State Statutes
                                             Employment                 Other;                       O 462 Naturalization Applicarion
                                     O   446 Amer. w/Disabilities -   O 540 Mandamus &Other          O 465 Other Immigration
                                             Other                    O 550 Civil Rights                   Actions
                                     O   448 Education                O 555 Prison Condition
                                                                      O 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement

V. ORIGIN (Place an "X" rn One Bo.r Only)
~ 1 Original    O 2 Removed from                          O 3         Remanded from             O 4 Reinstated or      O 5 Transferred from              O 6 Multidistrict
    Proceeding        State Court                                     Appellate Court               Reopened               Another District                  Litigation
                                                                                                                               (specify)
                                                                           U~~~~~~~~,`~~~"~~~q~f
                                          C~~U~{.;~~ 1~E~1,t~~t~~r§~1~41y~~r                 s `~~t~~r1~` U~~v~`~~43
VI. CAUSE OF ACTION                         ief descri tion of c us
                                          ~acKete~ring ac~ivi~ies by transferring and laundering embezzled funds from one state to another
VII. REQUESTED IN                         ❑ CHECK IF THIS IS A CLASS ACTION                           DEMANDS                                        CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                Preliminary Injunction                           JURY DEMAND:         O Yes     ~No
VIII. RELATED CASES)
                                             (See instructions):
      IF ANY                                                          NDGE                                                                     DOCKET NUMBER
DATE //~            ~                                                    SIGNATURE OF ATTORNEY OF RECO
                                                                                                                         j,!A'~~~
      oC -- /o~ —'/                                                                                                     icr~     J~l~/~l~         1 ("/V~~


    RECEIPT #                     AMOUNT                                     APPLYING IFP                                     JUDGE                              MAG. JUDGE
                                     Case 3:19-cv-00311-SLG Document 2 Filed 12/12/19 Page 1 of 1
